COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      John Joe Valencia v. The State of Texas

Appellate case number:    01-15-00442-CR

Trial court case number: 1397404

Trial court:              180th District Court of Harris County

        Appellant’s court-appointed counsel filed a brief concluding that the above-referenced
appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).
Appellant, acting pro se, has filed a motion requesting access to a copy of the appellate record
for use in preparing a response to appointed counsel’s brief. See Kelly v. State, 436 S.W.3d 313,
315, 318–20 (Tex. Crim. App. 2014).
        Appellant’s request for a copy of the record is denied because appellant’s appointed
counsel (1) certified in her Anders brief that a copy of the record has already been provided to
appellant and (2) certified that she subsequently received confirmation via return receipt that the
record was received by appellant. If appellant informs this Court that a copy of the record was
not received, then this Court may reconsider its denial.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: January 5, 2016